DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.

Summary
Receipt of Applicant’s remarks and amended claims filed on August 23, 2022 is acknowledged. Claims 14-17, 19-20, 22-23, 27-31 are pending in this application. Claims 1-13, 18, 21, and 24-26 have been cancelled. Claim 16 remains withdrawn from consideration.  Claims 14-15, 19, and 22-23 have been amended. Claims 27-21 are new. Newly submitted claims 28-31 are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are drawn to a distinct  patient population being administered a different composition recited in claim 14. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 14-15, 17, 19-20, 22-23, and 27 are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on August 23, 2022 is acknowledged. A signed copy is attached to this office action. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112
The rejection of claims 14-15, 17, 19-20, and 22-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as been withdrawn in view of Applicants amendment to claim 14 to recite “a purified sophorolipid  that is in a lactonic form”. 
The rejection of claims 14-15, 17, 19-20, and 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the term “substantially” in claim 14 is a relative term which renders the claim indefinite has been withdrawn in view of Applicant’s amendment to the claim to delete the term. 
Claim Rejections - 35 USC § 103
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), in view of O’Brien et al. (Acyclovir, An updated review of its Antiviral Activity, Pharmacokinetics and therapeutic Efficacy, Drugs 37: 233-309) has been withdrawn in view of Applicant’s cancellation of the claim. 
The rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), in view of Joshi-Navare (A biosurfactant-sophorolipid acts in synergy with antibiotic to enhance their efficiency, BioMed Research International, 2013) and Mao et al. (Accumulation in Gram-Positive and Gram-Negative Bacteria as a Mechanism of Resistance to Erythromycin; Journal of Bacteriology, March 1968, p1111-1117) has been withdrawn in view of Applicant’s cancellation of the claim. 
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), in view of Weiner et al. (US 6,759,057) has been withdrawn in view of Applicant’s cancellation of the claim. 

New Objections/Rejections
Claim Objections
Claim 27 is objected to because of the following informalities:  the closest prior is Suzuki et al. (US 10,307,466). Suzuki does not disclose “at least 90% by weight of said sophorolipid is in lactonic form”.  Suzuki discloses the acid sophorolipid content is preferably 20 Wt.% or more.  The above are more preferable, those of 80 Wt.% or more are particularly preferable, and those of 90 Wt.% or more are most preferable. Therefore, when reading the disclosure of Suzuki, the skilled artisan would not be motivated to adjust the amount of lactonic sophorolipid to an amount of at least 90%.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 10,307,466), as evidenced by the Specification Sheet for Sophorolipids, accessed online August 19, 2021. 
Suzuki disclose an orally administered composition comprising a sophorolipid, a physiologically active substance, and an oil or fat, wherein the physiologically active substance exhibits an improved bioavailability (abstract). 
The physiologically active substance is not particularly limited, but is preferably a physiologically active substance that is absorbed in the intestine, as long as they give favorable physiological activity to the living body. When the physiologically active substance is lactoferrin, lactoferrin has a physiological action that enhances the analgesic effect of a drug having an analgesic effect such as morphine. It is noted analgesic is synonomous with pain-relievers. 
The sophorolipid can be in the lactonic forms (column 5, lines 64-68). Suzuki discloses the natural sophorolipids are a mixture of both acid and lactonic forms (column 6, lines 3-12). Therefore, in order to obtain only lactonic sophorolipids, the sample must be purified. 
Regarding claims 15 and 17, the claim recites a functional property of the orally administered composition, therefore, since Suzuki discloses the same composition as that recited in instant claim 14, it would necessarily possess the same functionality. 
 Regarding claim 19, the amount of the sophorolipid is present in the amount of 0.001 to 99.9999 wt. % (column 7, lines 57-60).   It is noted, as evidenced by the specification sheet, the CMC of sophorolipid is 45 mg/L, therefore, based on the disclosed range present in the composition, Suzuki’s disclosed range encompasses the CMC. 
While Suzuki does not exemplify the claimed method, he does disclose the components are suitable alternatives for the inclusion into the embodiment.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have substituted alternatives in order to provide improved bioavailability of the active agents. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615